75 A.2d 701 (1950)
FUSCO
v.
DAUPHIN et al.
Superior Court of Delaware, New Castle.
September 25, 1950.
James P. Collins, of Wilmington, for plaintiff.
William Prickett, of Wilmington, for defendants.
LAYTON, J., sitting.
*702 LAYTON, Judge.
Moore's Federal Practice, Vol. 4, p. 2712 takes the view that a party on whom a request for admissions of fact has been made "* * * must answer, even though he has no personal knowledge, if the means of information are reasonably within his power." A slight majority of the reported decisions support this conclusion, but a number of authorities have arrived at an opposite result. After some thought I have concluded that I am unable to agree with the majority view. My reasons are these:
First, our own Federal District Court has held that a party is not required to admit facts not within his personal knowledge. Booth Fisheries Corp. v. General Foods Corp., D.C., 27 F.Supp. 268. While not actually binding upon me, this decision is entitled to the utmost respect.
Secondly, the facts here sought to be elicited are matters of public record and could be obtained by defendant just as easily as by plaintiff.
Thirdly, I do not think that even the most liberal interpretation of the Rule requires that a party should be required to take the time and trouble to ascertain facts from some other person in order to assist the adverse party in proving his own case, particularly when the facts can be ascertained, though not as easily, by resort to other methods of discovery.
Fourthly, if the so-called majority rule is adopted, it would result in numerous applications to the Court to determine whether or not, in a given case, a party could or could not reasonably ascertain the truth of the facts sought. Why should the time of both attorneys as well as the Court be taken up where the discovery rules provide other means for eliciting the information requested?
And most importantly, as a general proposition, I do not believe that a party should be compelled to admit the truth of facts not within his personal knowledge for the result would be that he would be forced to rely upon, and be absolutely bound by, an admission based upon facts obtained from some other person who might have no interest in the result of the case. Thus, he might be bound to his prejudice by a careless or erroneous reply from the party who has the actual knowledge of the facts sought. On the other hand, he would not be bound by such an erroneous statement made upon a formal deposition but would be free to controvert it by cross examination or by the introduction of other evidence.
Such are the reasons which compel me to disagree with the majority of the cases and deny defendant's motion to compel the admissions sought.